Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144179                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
                                                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                SC: 144179
                                                                   COA: 300682
                                                                   Monroe CC: 02-031916-FH
  JOEL MARCEL CARTER,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the October 5, 2011
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2012                       _________________________________________
           s0618                                                              Clerk